Opinion filed February 3, 2022




                                       In The


        Eleventh Court of Appeals
                                    __________

                                 No. 11-21-00204-CV
                                     __________

              IN THE INTEREST OF D.Q., JR., A CHILD

                     On Appeal from the 318th District Court
                            Midland County, Texas
                        Trial Court Cause No. FM67512


                      MEMORAND UM OPI NI ON
      This is an appeal from a final order in which the trial court terminated the
parental rights of the parents of D.Q., Jr. See TEX. FAM. CODE ANN. § 161.001 (West
Supp. 2021). The mother filed a notice of appeal. We affirm.
      Appellant’s court-appointed counsel has filed a motion to withdraw and a
supporting brief in which she professionally and conscientiously examines the
record and applicable law and concludes that the appeal presents no issues of
arguable merit and is therefore frivolous. The brief meets the requirements of
Anders v. California, 386 U.S. 738 (1967), by presenting a professional evaluation
of the record and demonstrating why there are no arguable grounds to be advanced.
See In re Schulman, 252 S.W.3d 403, 406–08 (Tex. Crim. App. 2008); High v. State,
573 S.W.2d 807, 812 (Tex. Crim. App. [Panel Op.] 1978). In light of a holding by
the Texas Supreme Court, however, an Anders motion to withdraw “may be
premature” if filed in the court of appeals under the circumstances presented in this
case. See In re P.M., 520 S.W.3d 24, 27 (Tex. 2016). The court in P.M. stated that
“appointed counsel’s obligations can be satisfied by filing a petition for review that
satisfies the standards for an Anders brief.” Id. at 27–28.
      Appellant’s counsel provided Appellant with a copy of the brief and the
motion to withdraw. In compliance with Kelly v. State, 436 S.W.3d 313, 318–20
(Tex. Crim. App. 2014), counsel provided Appellant with a copy of the reporter’s
record in this cause and a form motion for pro se access to the appellate record.
Counsel also informed Appellant of her right to review the record and file a pro se
response to counsel’s brief. We conclude that Appellant’s counsel has satisfied her
duties under Anders, Schulman, and Kelly.
      We note that Appellant has not filed a pro se response to counsel’s Anders
brief and motion to withdraw. Following the procedures outlined in Anders and
Schulman, we have independently reviewed the record in this cause, and we agree
that the appeal is frivolous. However, in light of P.M., we must deny the motion to
withdraw that was filed by Appellant’s court-appointed counsel. See P.M., 520
S.W.3d at 27.
      Accordingly, we deny counsel’s motion to withdraw, and we affirm the trial
court’s order of termination.


                                                     PER CURIAM


February 3, 2022
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.



                                          2